Title: To Thomas Jefferson from Nathaniel Macon, 7 November 1802
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Warrenton 7 Novr 1802
          
          I have received yours of the 18 ult. and regret most sincerely that proper recommendations have not been made for the Commissioners of Bankruptcy. This is in a great measure owing to the death of our much esteemed friend Mr. Johnson, who promised to name to you proper persons for the appointments
          Since receipt of yours, I have fortunately met with a friend from Newbern, in whom dependence may be placed, and have obtained from him the enclosed names as the most fit for the appointment in that place, the two first on the list are lawyers; Mr. Harriss was the Judge who held the last federal court under the old system; Mr. Webber is a merchant and Mr. Gerock has been one, is going into business again, The three first live in Newbern; the other some times in the town, but mostly at a seat he has within two or three miles of it
          I have written to Mr. Bloodworth for Wilmington, and Mr. Stone will give those for Edenton, perhaps not till the meeting of Congress, as I have not written to him
          I am Sir with the utmost respect yr. most obt. sert.
          
            Nathl Macon
          
        